  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 1 of 65 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

  THOMAS PILEGGI, derivatively on behalf of
  GREENSKY, INC.,
                                                       C.A. No.:
          Plaintiff,

          vs.

  DAVID ZALIK, ROBERT PARTLOW,
  GERALD BENJAMIN, JOEL BABBIT, JOHN                   DEMAND FOR JURY TRIAL
  FLYNN, GREGG FREISHTAT, NIGEL
  MORRIS, and ROBERT SHEFT,

          Defendants,

          and

  GreenSky, Inc.,

          Nominal Defendant.


                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                        INTRODUCTION

       Plaintiff Thomas Pileggi (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant GreenSky, Inc. (“GreenSky” or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants David Zalik, Robert Partlow,

Gerald Benjamin, Joel Babbit, John Flynn, Gregg Freishtat, Nigel Morris, and Robert Sheft

(collectively, the “Individual Defendants” and together with GreenSky, the “Defendants”) for

breaches of their fiduciary duties as directors and/or officers of Greensky, unjust enrichment, abuse

of control, gross mismanagement, waste of corporate assets, and violations of Sections 10(b) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for his complaint against

the Individual Defendants, Plaintiff alleges the following based upon personal knowledge as to

himself and his own acts, and information and belief as to all other matters, based upon, inter alia,


                                                 1
  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 2 of 65 PageID #: 2



the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding GreenSky, legal filings, news reports, securities

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

        1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by GreenSky’s directors, officers, and controlling shareholder from May 25, 2018 through the

present (the “Relevant Period”) based on misleading statements and omissions made in connection

with the Company’s Initial Public Offering (“IPO”) and the subsequent failure to correct them.

        2.      GreenSky is a technology company with its principal offices in Atlanta, Georgia.

The Company operates an online platform that allows creditors to process consumer loan

applications at the point of sale. The platform has over 10,000 subscriber businesses. GreenSky

also offers a mobile app that allows consumers to apply for loans in real time while making a

purchase.

        3.      The Company has two primary revenue streams: (1) “transaction fees” the

Company exacts at the time a consumer is approved for a loan via the GreenSky platform; and (2)

recurring fees generated from banks over the lifespan of the loans the Company sources.

Transaction fees made up roughly 84% of GreenSky’s revenues in 2018 and 77% in 2019.

        4.      As a holding company, GreenSky has no material assets beyond its significant

equity interest GreenSky Holdings, LLC (“GS Holdings”), of which GreenSky serves as the

managing member. GreenSky conducts its business through GS Holdings, and through GS


                                                    2
  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 3 of 65 PageID #: 3



Holdings’ subsidiaries, which are operating entities. As the sole managing member of GS

Holdings, GreenSky controls all of GS Holdings’ operations, and has the right to determine when

distributions will be made to holders of GS Holdings units. Common membership units of GS

Holdings are referred to as “Holdco Units.” Before the Company completed its IPO, GS Holdings

held 100% of both the economic interests, management, and voting power of the Company. As

such, certain insiders at GreenSky, including most of the Individual Defendants, owned Holdco

Units.

         5.    Prior to its IPO, GreenSky’s “merchant mix,” i.e., the assortment of different

merchants the Company does business with, was primarily comprised of merchants in the home

improvement and solar energy sectors. The fees the Company charged to solar panel merchants

were much higher than those charged to other businesses. For solar panel merchants, the company

charged a 14% transaction fee, whereas for other types of merchants it charged an average

transaction fee of 6.5%.

         6.    About two years before the IPO, the Company made the risky decision to transition

away from solar panel merchants and into the elective healthcare market, for which the Company

charges lower than average, and thus less profitable, transaction fees. The Company’s move from

the lucrative solar panel business and into elective health care had a negative impact on the

Company’s financials that was apparent to the Individual Defendants.

         7.    In the wake of its decision to move away from solar panel business, solar panel

transactions fell from almost 20% of the Company’s total business volume in 2016 to 4% by the

third fiscal quarter of 2018. In light of the fact that this significant shift was already underway

during the first fiscal quarter of 2018, when the IPO was initiated, the Individual Defendants were




                                                3
  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 4 of 65 PageID #: 4



required to include this crucial information in their IPO offering documents, but they failed to do

so.

       8.      The Company undertook certain changes to its capital structure in connection with

the IPO, including designating two classes of stock, Class A common stock, which were publicly

sold during the IPO and entitled holders to one vote per share, and Class B common stock, which

were not publicly traded and entitled holders to ten votes per share. Generally, holders of both

classes of common stock vote together as a single class on all matters submitted to a vote of

stockholders. Holdco Unit holders were given various options to trade their units in, including for

the same number of Class A shares, or the cash value of that number of shares, set at the current

market price. These options provided significant benefits for the Individual Defendants, that

included a substantial amount of voting power in the Company, even without significant financial

interest in GreenSky. In fact, Defendant David Zalik (“Zalik”) alone held nearly 50% of the voting

power in the Company, and held over 50% of the voting power in GreenSky as of April 8, 2019.

       9.      GreenSky filed a registration statement on Form S-1 with the SEC on April 27,

2018 (the “Registration Statement”) in order to pursue its IPO, which was declared effective May

23, 2018. Subsequently, on May 25, 2018, the Company initiated the IPO by filing a prospectus

on Form 424B4 (the “Prospectus”), which forms part of the Registration Statement. The

Registration Statement, the Prospectus, and all amendments thereto are referred to collectively

herein as the “IPO Documents.” The Registration Statement also provided that “[t]he owners of

the Class B common stock, [this included most of the Individual Defendants], control us and their

interests may conflict with yours in the future.” The IPO closed on May 29, 2018, and the Company

sold over 43.7 million shares, grossing over $1 billion. A substantial amount of these proceeds was

used to directly benefit the Individual Defendants, as opposed to the Company.




                                                4
  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 5 of 65 PageID #: 5



       10.     The IPO Documents made a number of false and misleading statements and

omissions of fact necessary to prevent other statements from being misleading. Specifically, the

IPO Documents concealed the impact of the Company’s move away from the lucrative solar panel

business and simultaneous expansion of its much less profitable elective healthcare business.

       11.     In the Registration Statement, the Individual Defendants had a duty to disclose that

the Company had been transitioning away from solar panels for the prior two years, and the risks

associated with that shift, including the negative financial consequences.          The Individual

Defendants were further required to disclose, but failed to disclose, that at the time of the IPO the

Company was already facing a significant risk that its decreased average transaction fee rate would

have a detrimental effect on the Company’s growth prospects, profitability, and earnings before

interest, tax, depreciation, and amortization (“EBITDA”).

       12.     Moreover, prior to and following the IPO, the Individual Defendants caused the

Company to spend significant funds, including much of the proceeds from the IPO, on cash

distributions to Company insiders, including themselves, on a tax receivable agreement with

certain of the Individual Defendants and other pre-IPO investors, and to purchase Holdco Units

from the Individual Defendants and other investors. This had the effect of making the Company

more dependent on growing its revenue streams, which further heightened the importance of the

Company’s transaction fee revenue as a metric for investors.

       13.     In the months following the IPO, the previously undisclosed facts about the solar

panel transaction fees began to come out, with drastic effects on the Company’s stock price. About

three months after the IPO, on August 6, 2018, GreenSky stock closed at $21.23 per share. By

August 10, 2018, however, after the Company disclosed the crucial data regarding the deterioration

of its transaction fee rate and the negative effect on its financials, the Company’s stock price




                                                 5
  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 6 of 65 PageID #: 6



dropped to $15.59 per share. On August 13, 2018, the stock price fell again to close at $14.50 per

share.

         14.   Finally, on November 6, 2018, after the Company released disappointing quarterly

financial results, Defendant Zalik revealed on an earnings call that the decline in the Company’s

transaction fee rate was “entirely driven by our solar mix going from a high of almost 20% of our

business . . . to 4% of our business.”

         15.   On this news, the Company’s stock price dropped yet again, from a close of $14.66

on November 5, 2018 to close at $9.28 per share on November 6, 2018, representing a 60% decline

from its IPO price of $23.00. As of January 27, 2020, GreenSky’s stock was trading as low as

$8.67 per share.

         16.   During the Relevant Period, the investing public was under a false impression of

the Company’s business, operations, and financial success.

         17.   During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) at the time of the IPO, GreenSky was transitioning away from its lucrative solar

panel loan business, in favor of the much less profitable elective healthcare loan business; (2) this

transition involved material risks and resulted in declining transaction fee rates, as a significant

percentage of the Company’s transaction fees were obtained from its solar panel merchants; (3)

the shift in the merchant mix from solar panel to elective health care was already having a negative

impact on the Company’s revenue and growth prospects; and (4) the Company failed to maintain




                                                  6
  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 7 of 65 PageID #: 7



internal controls. As a result of the foregoing, GreenSky’s public statements were materially false

and misleading at all relevant times.

       18.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       19.     Additionally, in breach of their fiduciary duties, the Individual Defendants caused

the Company to fail to maintain adequate internal controls.

       20.     Furthermore, the Individual Defendants breached their fiduciary duties by causing

the Company to waste its corporate assets by repurchasing its own stock at prices that were

artificially inflated due to the foregoing misrepresentations. Approximately 2,426,198 shares of

the Company’s common stock were repurchased in connection with the IPO for approximately

$55.8 million. As the Company’s stock was actually only worth $9.28 per share during that time,

the price at closing on November 6, 2018, the Company overpaid by approximately $33.2 million

in total. At the same time, the Individual Defendants were engaging in numerous related party

transactions to solidify their control and benefit themselves and other Company insiders by

millions of dollars, at the expense of the Company.

       21.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, certain underwriters, the Company’s Chief Executive Officer (“CEO”),

Chief Financial Officer (“CFO”), Vice Chairman and Chief Administrative Officer (“CAO”) and

director, four other directors on the Company’s current Board of Directors (the “Board”), and one

former Company director to a consolidated federal securities fraud class action lawsuit pending in

the United States District Court for the Southern District of New York, as well as a consolidated

securities fraud class action lawsuit pending in the Supreme Court of the State of New York,




                                                7
  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 8 of 65 PageID #: 8



County of New York (together, the “Securities Class Actions”), the need to undertake internal

investigations, losses from the waste of corporate assets, and losses due to the unjust enrichment

of Individual Defendants who were improperly over-compensated by the Company, and is costing

the Company millions of dollars.

       22.      The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       23.      In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

six of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s directors, of the substantial likelihood of the directors’ liability in

this derivative action and of the directors’ liability in the Securities Class Actions, of their not

being disinterested and/or independent directors, of the fact that a majority of the directors are

beholden to Defendant Zalik, whose combined voting power is 51.4% as a result of his beneficial

stock ownership, rendering him a controlling shareholder, and in light of the fact that all of the

Individual Defendants benefitted from, caused, and are liable for the fraudulent schemes alleged

herein, a majority of the Board cannot consider a demand to commence litigation against

themselves on behalf of the Company with the requisite level of disinterestedness and

independence.

                                 JURISDICTION AND VENUE

       24.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under §§ 10(b) and 20(a) of the Exchange Act (15 U.S.C.

§§ 78j(b), 78t(a) and 78t-1) and SEC Rule 10b-5 (17 C.F.R. § 240.10b-5) promulgated thereunder,

and a federal question pertaining to the claims made in the Securities Class Actions based on

violations of the Securities Act of 1933 (“Securities Act”).




                                                 8
  Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 9 of 65 PageID #: 9



        25.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        26.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        27.     Venue is proper in this District because GreenSky is incorporated in this District.

In addition, a substantial portion of the transactions and wrongs complained of herein occurred in

this District, the Defendants have conducted business in this District, and Defendants’ actions have

had an effect in this District.

                                             PARTIES

        Plaintiff

        28.     Plaintiff is a current shareholder of GreenSky. Plaintiff has continuously held

GreenSky common stock since before the Relevant Period began.

        Nominal Defendant GreenSky

        29.     GreenSky is a Delaware corporation with its principal executive offices at 5565

Glenridge Connector, Suite 700 Atlanta, Georgia 30342. GreenSky’s shares trade on the NASDAQ

Global Select Market (“NASDAQ”) under the ticker symbol “GSKY.” GreenSky’s common stock

is divided into publicly traded Class A stock, which confers one vote per share, and non-public

Class B stock, which confers ten votes per share.

        Defendant Zalik

        30.     Defendant David Zalik co-founded the Company in 2006 and has served as the

Company’s CEO since 2006. He has served as the Chairman of the Board of Directors since at

least the time of the IPO. According to the Company’s Schedule 14A filed with the SEC on April

30, 2019 (the “2019 Proxy Statement), as of April 8, 2019, Defendant Zalik beneficially owned

64,431,899 shares of the Company’s Class B common stock, which represented 54.1% of the


                                                  9
    Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 10 of 65 PageID #: 10



Company’s outstanding Class B common stock as of that date. Defendant Zalik’s beneficial

ownership of Class B common stock provides him with a combined voting power of 51.4%,

making Defendant Zalik a controlling shareholder.

         31.     For the fiscal year ended December 31, 2018, Defendant Zalik received $502,288

in compensation from the Company. This included $500,000 in salary, and $2,288 in all other

compensation.

         32.     The 2019 Proxy Statement stated the following about Defendant Zalik:

         David Zalik, age 45, has served as our Chief Executive Officer since co-founding
         GreenSky in 2006. Prior to co-founding the Company, Mr. Zalik founded
         MicroTech Information Systems, a computer hardware assembly company, and
         sold the business in 1996. Mr. Zalik also founded Outweb, a web and mobile-
         development consulting firm, and formerly was a director of RockBridge
         Commercial Bank. Mr. Zalik was the recipient of the 2016 Ernst & Young National
         Financial Services Entrepreneur of the Year Award. We believe Mr. Zalik is
         qualified to serve in his current capacity as Chief Executive Officer and a director
         because of his substantial operating, product strategy and industry expertise gained
         from his previous background as well as his current role as CEO of GreenSky.1

         Defendant Partlow

         33.     Defendant Robert Partlow (“Partlow”) has served as the Company’s Executive

Vice President and CFO since 2014.

         34.     The 2019 Proxy Statement stated the following about Defendant Partlow:

         Robert Partlow has served as our Executive Vice President and Chief Financial
         Officer since 2014. Prior to joining the Company, Mr. Partlow served as Chief
         Financial Officer and Executive Vice President for Seneca Mortgage Investment
         LLP, an investor and servicer in residential mortgage servicing. Previously, Mr.
         Partlow was a Senior Vice President at SunTrust, responsible for managing
         SunTrust’s mortgage loan portfolio and mortgage servicing rights portfolio. Prior
         to that, Mr. Partlow was the CFO for Fieldstone Investment Corporation, a NYSE
         traded real estate investment trust (“REIT”) that originated and invested in
         residential mortgages, where he established the REIT’s securitization program and
         led the company’s initial public offering. Prior thereto, Mr. Partlow was CFO For
         Saxon Capital, Inc., Senior Tax Accountant with KPMG and a Senior Assistant


1
    Emphasis is in the original unless otherwise noted throughout this Complaint.


                                                 10
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 11 of 65 PageID #: 11



       Bank Examiner with the Federal Reserve Bank of Richmond. Mr. Partlow received
       a B.S. in Business Administration from the University of Richmond and a M.S. in
       Accountancy from the University of Virginia.

       Defendant Benjamin

       35.    Defendant Gerald Benjamin (“Benjamin”) has served as the Company’s Vice

Chairman since 2014, as CAO since February 2018, and as a Company director since at least July

2017. He is also a member of the Company’s Audit Committee. According to the 2019 Proxy

Statement, as of April 8, 2019, Defendant Benjamin beneficially owned 1,074,661 shares of the

Company’s Class A common stock, which represented 1.7% of the Company’s outstanding shares

of Class A common stock. According to the 2019 Proxy Statement, Defendant Benjamin

beneficially owned 1,237,563 shares of Class B common stock, which represented 1% of the

Company’s outstanding shares of Class B common stock. Given that the price per share of the

Company’s Class A common stock at the close of trading on April 8, 2019 was $13.38, Benjamin

owned approximately $14.3 million worth of Class A common stock.

       36.    For the fiscal year ended December 31, 2018, Defendant Benjamin received

$5,771,895 in compensation from the Company, including $500,000 in salary, $3,126,793 in stock

awards, and $2,195,102 in all other compensation.

       37.    The 2019 Proxy Statement stated the following about Defendant Benjamin:

       Gerald Benjamin, age 61, has served as our Vice Chairman since 2014 and as our
       Chief Administrative Officer since February 2018. Prior to joining the Company,
       Mr. Benjamin served as the Managing Partner of Atlanta Equity Investors, a middle
       market private equity firm; Head of Investment Banking at Navigant Capital
       Advisors; Senior Managing Director at Casas, Benjamin & White LLC, a national
       restructuring and mergers and acquisitions advisory firm; and CEO of Premier
       Healthcare, Inc., a health care services venture development and management
       company. Mr. Benjamin is a CPA and received a Bachelor of Science degree in
       accounting from the University of Kentucky, where he was named a Coopers &
       Lybrand Scholar.




                                              11
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 12 of 65 PageID #: 12



       Mr. Benjamin's 35 years of operating, investment banking, corporate finance
       advisory, principal investing, and restructuring experience qualify him to serve as
       a member of our Board.

       Defendant Babbit

       38.    Defendant Joel Babbit (“Babbit”) has served as a Company director since 2015 and

is the Chairman of the Governance and Nominating Committee and a member of the

Compensation Committee. According to the 2019 Proxy Statement, as of April 8, 2019, Defendant

Babbit beneficially owned 360,640 shares of Class A common stock and 199,530 shares of Class

B Common Stock. Given that the price per share of the Company’s Class A common stock at the

close of trading on April 8, 2019 was $13.38, Babbit owned over $4.8 million worth of GreenSky

Class A common stock.

       39.    For the fiscal year ended December 31, 2018, Defendant Babbit received $547,258

in compensation from the Company, which consisted entirely of distributions in respect of GS

Holdings equity awards.

       40.    The 2019 Proxy Statement stated the following about Defendant Babbit:

       Joel Babbit, age 65, has served as a member of our Board since 2015. Mr. Babbit
       is the Co-Founder and Chief Executive Officer of Narrative Content Group, LLC,
       one of the leading resources for the production and distribution of digital content.
       Prior to launching Narrative Content Group in 2009, Mr. Babbit spent more than
       20 years in the advertising and public relations industry, creating two of the largest
       advertising agencies in the Southeastern U.S.-Babbit and Reiman (acquired by
       London-based GGT) and 360 (acquired by WPP Group’s Grey Global Group).
       Following the acquisition of 360 in 2002, he served as President and Chief Creative
       Officer of the resulting entity, Grey Atlanta, until 2009. He also previously served
       as President of WPP Group’s GCI Group Inc., a public relations firm, and as
       Executive Vice President and General Manager for the New York office of
       advertising agency Chiat/Day Inc. Following his hometown of Atlanta being
       awarded the 1996 Summer Olympics, and at the request of Mayor Maynard
       Jackson, Mr. Babbit took a leave of absence from the private sector to serve as
       Chief Marketing and Communications Officer for the City of Atlanta and as a
       member of the Mayor’s cabinet. Mr. Babbit has served on the Board of Directors
       of Primerica, Inc. (NYSE: PRI) since 2011. He received an A.B.J. degree from The
       University of Georgia. Mr. Babbit’s experience of over 35 years in both traditional



                                                12
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 13 of 65 PageID #: 13



      and digital marketing, branding and corporate communications, together with his
      social media and entrepreneurial experience, qualify him to serve as a member of
      our Board.

      Defendant Flynn

      41.    Defendant John Flynn (“Flynn”) has served as a Company director since April 2018

and is the Chairman of the Audit Committee and a member of the Compensation Committee.

      42.    The 2019 Proxy Statement stated the following about Defendant Flynn:

      John Flynn, age 35, has served as a member of our Board since April 2018. Mr.
      Flynn is a Principal at TPG, where he is a member of the Internet, Digital Media &
      Communications group and the Technology group. Mr. Flynn serves on the board
      of directors of multiple private companies in the technology, digital media and
      communications industries. Prior to joining TPG in 2015, Mr. Flynn was a Principal
      at Silver Lake Partners, a private equity firm, where he managed investments in
      numerous technology, communications, digital media, and internet commerce
      companies. Mr. Flynn also serves on the board of directors of the San Francisco
      Zoo and Friends of the Urban Forest, a non-profit organization. Mr. Flynn
      graduated with honors with a degree in finance and accounting from the Wharton
      School and a degree in systems engineering from the School of Engineering and
      Applied Sciences at the University of Pennsylvania. Mr. Flynn’s substantial
      experience in overseeing technology investments for multiple investment firms
      qualifies him to serve as a member of our Board.

      Defendant Freishtat

      43.    Defendant Gregg Freishtat (“Freishtat”) has served as a Company director since

2014 and is a member of the Compensation Committee and the Governance and Nominating

Committee. According to the 2019 Proxy Statement, as of April 8, 2019, Defendant Freishtat

beneficially owned 450,816 shares of Class A common stock and 610,850 shares of Class B

common stock. Given that the price per share of the Company’s Class A common stock at the

close of trading on April 8, 2019 was $13.38, Freishtat owned over $6.03 million worth of

GreenSky Class A common stock.




                                             13
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 14 of 65 PageID #: 14



       44.    For the fiscal year ended December 31, 2018, Defendant Freishtat received

$552,469 in compensation from the Company, which consisted of distributions in respect of GS

Holdings equity awards.

       45.    The 2019 Proxy Statement stated the following about Defendant Freishtat:

       Gregg Freishtat, age 52, has served as a member of our Board since 2014. In
       January 2018, Mr. Freishtat co-founded Solar Inventions LLC and has served as its
       Chief Commercial Officer since that time. From January 2014 to the founding of
       Solar Inventions, he served as Co-Founder and Chief Executive Officer of
       SalesWise, Inc. Prior to that, he was the Senior Vice President of Strategic
       Alliances at Outbrain Inc. Mr. Freishtat is a technology executive with over 20
       years of experience leading innovative and transformative companies. He has
       founded four venture-backed start-ups, all of which had successful exits. Deeply
       rooted in venture capital and management of internet technology companies, he has
       led several companies through acquisition and has been involved in developing
       disruptive technologies in convergence of telecommunications/internet, personal
       finance/online banking, web-based analytics and digital media/online marketing
       and relationship intelligence. Mr. Freishtat received an undergraduate degree from
       Boston University and his J.D. from the University of Maryland Law School. Mr.
       Freishtat’s extensive experience with disruptive technologies and rapidly growing
       ventures qualify him to serve as a member of our Board.

       Defendant Morris

       46.    Defendant Nigel Morris (“Morris”) served as a Company director from 2014 to

April 2019. According to the 2019 Proxy Statement, as of April 8, 2019, Defendant Morris

beneficially owned 78,436 shares of the Company’s Class A common stock, and 2,191,852 shares

of Class B common stock, which represented 1.8% of the total amount of outstanding shares of

Class B common stock. Given that the price per share of the Company’s Class A common stock

at the close of trading on April 8, 2019 was $13.38, Morris owned approximately $1.05 million

worth of Class A common stock.

       47.    For the fiscal year ended December 31, 2018, Defendant Morris received

$2,041,585 in compensation from the Company, which included $1,538,393 in distributions in




                                              14
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 15 of 65 PageID #: 15



respect of beneficially owned GS Holdings equity awards, and $503,192 in fees in connection with

finalizing the Company’s August 2017 term loan transaction.

       48.    The Company’s Form S-1/A filed with the SEC on May 7, 2018, before Defendant

Morris’s resignation from the Board, stated the following about Defendant Morris:

       Nigel Morris has served as a member of our board of directors since 2014. Mr.
       Morris is the co-founder and managing partner of QED Investors, a direct
       investment fund focused on high-growth companies that leverage the breakthrough
       power of data strategies in financial technology. Prior to venture investing, Mr.
       Morris co-founded Capital One Financial Services in 1994 and served as President
       and Chief Operating Officer. Mr. Morris received a BSC with honors in Psychology
       from the East London University and a MBA with distinction from London
       Business School, where he is also a Fellow. Mr. Morris’s financial technology and
       consumer credit experience qualifies him to serve as a member of our board of
       directors.

       Defendant Sheft

       49.    Defendant Robert Sheft (“Sheft”) has served as a Company director since 2014 and

is a member of the Audit Committee and the Governance and Nominating Committee. According

to the 2019 Proxy Statement, as of April 8, 2019, Defendant Sheft beneficially owned, along with

non-party Jeffrey Gold, 320,788 shares of the Company’s Class A common stock, and 22,286,495

shares of Class B common stock, which represented 18.7% of the total amount of outstanding

shares of Class B common stock, yielding a combined voting power of 17.8%. Given that the

price per share of the Company’s Class A common stock at the close of trading on April 8, 2019

was $13.38, Sheft owned approximately $4.3 million worth of Class A common stock.

       50.    The 2019 Proxy Statement stated the following about Defendant Sheft:

       Robert Sheft, age 58, has served as a member of our Board since 2014. Mr. Sheft is
       the Chairman and CEO of Installation Made Easy, Inc. (“IME”), which he acquired
       in partnership with Roark Capital Group in August 2012. IME develops and
       coordinates home improvement programs marketed through retailers on a
       nationwide basis. Mr. Sheft is also a Senior Advisor to Roark Capital Group, a
       private equity firm based in Atlanta, Georgia. Prior to acquiring IME, Mr. Sheft
       was the founder, President and CEO of Simply Floored, a residential flooring



                                              15
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 16 of 65 PageID #: 16



       company that was acquired by IME. Prior to founding Simply Floored, Mr. Sheft
       was the founder, President and CEO of RMA Home Services, Inc., which was
       acquired by The Home Depot in December 2003 to create a platform for its installed
       home improvement division. Prior to founding RMA, Mr. Sheft spent five years as
       a Managing Director in charge of merchant Banking at First Southwest. Mr. Sheft
       began his career as an attorney in the mergers and acquisitions practice of Skadden,
       Arps, Slate, Meagher & Flom. From May 2011 to February 2019, he served on the
       Board of Directors of StarTek, Inc. (NYSE: SRT). Mr. Sheft received a B.S. from
       the University of Pennsylvania’s Wharton School and a J.D. from Columbia Law
       School. Mr. Sheft’s extensive home improvement contractor experience qualifies
       him to serve as a member of our Board.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       51.     By reason of their positions as officers, directors, controlling shareholders, and/or

fiduciaries of GreenSky and because of their ability to control the business and corporate affairs

of GreenSky, the Individual Defendants owed GreenSky and its shareholders fiduciary obligations

of trust, loyalty, good faith, and due care, and were and are required to use their utmost ability to

control and manage GreenSky in a fair, just, honest, and equitable manner. The Individual

Defendants were and are required to act in furtherance of the best interests of GreenSky and its

shareholders so as to benefit all shareholders equally.

       52.     Each director, officer, and controlling shareholder of the Company owes to

GreenSky and its shareholders the fiduciary duty to exercise good faith and diligence in the

administration of the Company and in the use and preservation of its property and assets and the

highest obligations of fair dealing.

       53.     The Individual Defendants, because of their positions of control and authority as

directors, officers, and/or controlling shareholders of GreenSky, were able to and did, directly

and/or indirectly, exercise control over the wrongful acts complained of herein.

       54.     To discharge their duties, the officers, directors, and controlling shareholder of

GreenSky were required to exercise reasonable and prudent supervision over the management,

policies, controls, and operations of the Company.


                                                 16
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 17 of 65 PageID #: 17



       55.        Each Individual Defendant, by virtue of his or her position as a director, officer,

and/or controlling shareholder owed to the Company and to its shareholders the highest fiduciary

duties of loyalty, good faith, and the exercise of due care and diligence in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors, officers, and controlling shareholders of

GreenSky, the absence of good faith on their part, or a reckless disregard for their duties to the

Company and its shareholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company. The conduct of the Individual Defendants

who were also officers, directors, and/or controlling shareholders of the Company has been ratified

by the remaining Individual Defendants who collectively comprised GreenSky’s Board at all

relevant times.

       56.        As senior executive officers, directors, and/or controlling shareholders of a

publicly-traded company whose common stock was registered with the SEC pursuant to the

Exchange Act and traded on NASDAQ, the Individual Defendants had a duty to prevent and not

to effect the dissemination of inaccurate and untruthful information with respect to the Company’s

financial condition, performance, growth, operations, financial statements, business, products,

management, earnings, internal controls, and present and future business prospects, including the

dissemination of false information regarding the Company’s business, prospects, and operations,

and had a duty to cause the Company to disclose in its regulatory filings with the SEC all those

facts described in this Complaint that it failed to disclose, so that the market price of the Company’s

common stock would be based upon truthful and accurate information.




                                                  17
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 18 of 65 PageID #: 18



       57.     To discharge their duties, the officers and directors of GreenSky were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of GreenSky were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware and the United States, and

pursuant to GreenSky’s own Code of Business Conduct and Ethics;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how GreenSky conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of GreenSky and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that GreenSky’s operations would comply with

all applicable laws and GreenSky’s financial statements and regulatory filings filed with the SEC

and disseminated to the public and the Company’s shareholders would be accurate;




                                                18
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 19 of 65 PageID #: 19



               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         58.   Each of the Individual Defendants further owed to GreenSky and the shareholders

the duty of loyalty requiring that each favor GreenSky’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

         59.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of GreenSky and were at all times acting within the course and scope of such agency.

         60.   Because of their advisory, executive, managerial, directorial, and controlling

positions with GreenSky, each of the Individual Defendants had access to adverse, non-public

information about the Company.

         61.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by GreenSky.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         62.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with


                                                 19
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 20 of 65 PageID #: 20



and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

         63.   The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of the Exchange Act; (ii) conceal

adverse information concerning the Company’s operations, financial condition, legal compliance,

future business prospects and internal controls; and (iii) artificially inflate the Company’s stock

price.

         64.   The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of GreenSky was a direct,

necessary, and substantial participant in the conspiracy, common enterprise, and common course

of conduct complained of herein.

         65.   Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or




                                                20
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 21 of 65 PageID #: 21



substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       66.       At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of GreenSky and was at all times acting within the

course and scope of such agency.

                               GREENSKY’S CODE OF ETHICS

       67.       The Company’s Code of Business Conduct and Ethics (the “Code of Ethics”) states

that “[e]ach director, officer, employee and independent contractor of the Company and of each

subsidiary, partnership, venture or other business association that is effectively controlled by the

Company, directly or indirectly . . . is responsible for conducting the Company’s business in a

manner that demonstrates a commitment to the highest standards of ethics and integrity.”

       68.       The Code of Ethics states that the Company’s “core values” consist of the

following:

                Integrity;
                Honest and ethical conduct;
                Personal responsibility and accountability for complying with this Code;
                Compliance with laws, rules and regulations;
                Avoidance of conflicts of interest and the appearance of such conflicts;
                Full, fair, accurate and timely disclosure by the Company to the public;
                Proper delegation, guidance and oversight; and
                Prompt internal reporting of violations of this Code.

       69.       The Code of Ethics provides that all employees, officers, and directors must comply

with all federal and state laws and emphasizes that “making false or misleading disclosures in

documents filed with the SEC” is an example of a criminal violation of the law, in addition to




                                                  21
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 22 of 65 PageID #: 22



“trading on inside information;” and “stealing, embezzling or misapplying the Company’s funds

or other assets[.]”

        70.     The Code of Ethics further states that all employees, officers, and directors “who

participate directly or indirectly, in the preparation of the financial and other disclosure that the

Company makes to the public, including in its filings with the SEC or by press release, must, in

addition to complying with all applicable laws, rules and regulations, follow these guidelines:

               Act honestly, ethically and with integrity;

               Comply with this Code;

               Endeavor to ensure full, fair, timely, accurate and understandable
                disclosure;

               If a manager, ensure that employees of the Company understand the
                Company’s obligations to the public under the law with respect to its
                disclosures, including that results are never more important than compliance
                with the law;

               Raise questions and concerns regarding the Company’s public disclosures
                when necessary and ensure that such questions and concerns are
                appropriately addressed;

               Provide the Company’s directors, employees, outside auditors, attorneys,
                consultants and advisors involved in the preparation of the Company’s
                disclosures to the public with information that is accurate, complete,
                objective, relevant, timely and understandable;

               Act in good faith, responsibly and with due care, competence and diligence,
                without misrepresenting material facts or allowing the Covered Person’s
                independent judgment to be subordinated by others;

               Proactively promote honest and ethical behavior among peers in our work
                environment;

               Achieve proper and responsible use of and control over all Company assets
                and resources employed by or entrusted to such Covered Person;

               Record or participate in the recording of entries in the Company’s books
                and records that are full and accurate to the best of such person’s
                knowledge; and


                                                 22
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 23 of 65 PageID #: 23




              Comply with the Company’s disclosure controls and procedures and system
               of internal controls.

       71.     The Code of Ethics also maintains that GreenSky expects directors and officers to

“not discharge his or her Company duties and responsibilities under circumstances that could

discredit the Company, unduly cause unfavorable criticism of the Company or impair public

confidence in the Company’s integrity.” Moreover, officers and directors (among others at the

Company) may not “take unfair advantage of anyone through manipulation, misrepresentation,

inappropriate threats, fraud, abuse of confidential information or other similar unethical or

improper conduct.”

       72.     The Code of Ethics provides, with respect to violations thereof, that those subject

to the Code of Ethics “must immediately report the actual or suspected violation to a Compliance

Officer, the Chairperson of the Committee or the Board, as appropriate, and must cooperate in any

investigation of any actual or suspected violation of this Code.”

       73.     The Code of Ethics further provides that “[t]he Company’s Board of Directors . . .

is ultimately responsible for the implementation of this Code.”

       74.     In violation of the Code of Ethics, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, gross mismanagement, abuse

of control, waste of corporate assets, unjust enrichment, and violations of the Exchange Act.

Moreover, in violation of the Code of Ethics, the Individual Defendants failed to maintain the

accuracy of Company records and reports, comply with laws and regulations, conduct business in

an honest and ethical manner, and properly report violations of the Code of Ethics.




                                                 23
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 24 of 65 PageID #: 24



                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       75.     GreenSky is a U.S.-based technology company that operates an online platform that

allows merchants to process consumer-loan applications at the point of sale for the purchase of

various types of goods and services. Consumers can apply for a loan via GreenSky’s mobile

application (“app”), which connects the loan application to one of GreenSky’s bank partners for

processing.

       76.     As of March 2018, over 12,000 businesses were using GreenSky’s platform, which

included health providers, home improvement stores such as Home Depot, and individual home

improvement contractors. The Company traditionally catered to home improvement prior to its

IPO, and particularly from solar panel merchants. In 2016, the Company had more than 7,000

active merchants in home improvement utilizing its loans through GreenSky’s app.

Approximately 1.7 million consumers have used the app, resulting in $12 billion in transaction fee

revenues since GreenSky’s founding.

       77.     The Company has two primary revenue streams, “transaction fees” and “servicing

fees.” GreenSky collects a transaction fee at the time a consumer is approved for a loan through

the Company’s application. These transaction fees make up the vast majority of the Company’s

revenue, accounting for about 86% of its total revenue in 2017. The amount of the transaction fee

is variable from merchant to merchant, and according to the terms of the loan chosen by the

consumer. The Company also collects servicing fees from banks on a periodic basis over the

course of the loans it sources.

       78.     GreenSky is the sole managing member of GS Holdings, and possessed a 30%

equity interest in GS Holdings as of December 31, 2018. GS Holdings is a holding company with

controlling interests in a number of operating subsidiaries, through which GreenSky conducts its


                                               24
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 25 of 65 PageID #: 25



business. GreenSky operates and controls all of GS Holdings’ operations, and it has the right to

determine when distributions of Holdco Units will be made to GS Holdings unitholders.

       79.     Before the Company’s IPO, a significant segment of the Company’s revenue

stemmed from solar panel merchants, which made up approximately 20% of the Company’s

transaction business. The Company focused on solar panel merchants because these transactions

were highly profitable, especially when compared to profits realized from transactions with other

types of merchants. Indeed, the average transaction fee for solar panel purchases is about 14%,

more than twice the average transaction fee for other merchants, which averaged approximately

6.5%. Both of these average rates were consistent for the time period of at least four, and as many

as seven, years, before the IPO. Due to its lucrative potential, the Company’s senior management

often encouraged its sales representatives to pursue solar panel merchants as customers before the

middle of 2016, which provided a win-win for salespeople who could obtain higher commission

on the higher transaction fees.

       80.     In or around 2016, about two years before the 2018 IPO, the Company began to

transition away from solar panel transactions, as a result of perceived uncertainty in the solar panel

industry.    At the Company’s direction, Company salespeople rejected a large number of

applications from new solar merchants, applied a more stringent underwriting procedure to the few

new solar panel loan applications that the Company did accept, and began ending the Company’s

existing agreements with solar panel sellers. As of 2017, all solar panel sellers were handled by

just one salesperson at GreenSky.

       81.     The Company’s sharp turn away from solar panels caused its solar panel

transactions to plummet from almost 20% of its total business in 2016 to 12% of its total business




                                                 25
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 26 of 65 PageID #: 26



in 2017, and to just 8% of its total business in the first quarter of 2018. By the second quarter of

2018, solar panel transactions made up 5% of the Company’s total business.

       82.       While the Company was transitioning away from solar panels, it was also

transitioning to, and enlarging, its business in the elective healthcare industry, which had an

average transaction fee rate of 6.5%, less than half the 14% solar panel transaction fee rate. Not

only were the transaction fee rates smaller, but the loans themselves were for smaller amounts. As

a result, the Company’s average transaction fee rate decreased from 7.9% in 2016, to 7.44% in

2017, and then to 6.9% in the first quarter of 2018, before the IPO.

       The Individual Defendants’ Control Over GreenSky

       83.       Before the IPO, the Individual Defendants undertook a series of maneuvers in order

to ensure they extracted monies from, and asserted control over, the Company before, during, and

after the IPO.

       84.       Prior to the IPO, the Individual Defendants caused the Company to pay special cash

distributions to themselves, their associates, and other owners of GreenSky. During 2017, the

Company declared non-tax distributions of $346.5 million to certain equity holders and a related

party in connection with the execution of a term loan. Then, in December 2017, GreenSky

declared a $160 million special cash distribution to GS Holdings unit holders and holders of profit

interests, funded by a sale of loan receivables and cash from operations. In May 2018, immediately

prior to the IPO, the Company declared a $26.2 million special operating distribution to its

shareholders. As a result of these distributions, Defendant Sheft took in almost $89 million,

Defendant Morris more than $5.5 million, and Defendant Benjamin over $2.3 million in tax and

special distributions.




                                                 26
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 27 of 65 PageID #: 27



       85.     Additionally, on May 23, 2018, shortly before the IPO, the Individual Defendants

caused the Company to execute a tax receivable agreement (the “Tax Receivable Agreement”) that

handsomely rewarded the Individual Defendants. The Tax Receivable Agreement dictates that

Defendants Zalik, Benjamin, Babbit, Freishtat, and Sheft, as well as certain of their affiliates and

other investors who predated the IPO, would receive roughly 85% of the tax savings amount, if

any, that GreenSky realizes as a result of certain reorganization transactions before the IPO. The

Prospectus estimated that over the course of 15 years following the IPO, the Company will have

to pay about $928 million in payments to the beneficiaries of the Tax Receivable Agreement.

Pursuant to the Tax Receivable Agreement, even if the agreement is terminated, the Company

would still be obligated to pay out approximately $556 million to Defendants Zalik, Benjamin,

Babbit, Freishtat, Sheft, and certain other pre-IPO investors.

       86.     In tandem with the IPO, the Individual Defendants altered the Company’s capital

structure to lock in place their voting control over GreenSky.         Specifically, the Individual

Defendants implemented the two-class share structure consisting of Class A common stock, which

is publicly traded and provides the holder one vote per share, and Class B common stock, which

is not publicly traded, and provides the holder with ten votes per share.

       87.     Owners of the Company’s pre-IPO Holdco Units, which included nearly all of the

Individual Defendants, were allowed to exchange their Holdco Units for an equal number of Class

B shares, if they also provided a de minimis fee of $0.001 per Class B share, an equal number of

Class A shares, or the cash value of an equivalent number of Class A shares.

       88.     Immediately after the IPO, Class B shareholders, including Defendants Zalik,

Sheft, Babbit, Benjamin, Freishtat, and Morris, controlled 95.8% of the Company’s voting power,

despite that they held only a minority economic stake. Defendant Zalik, by himself, held 48.6%




                                                27
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 28 of 65 PageID #: 28



voting power (currently 51.4%), while Defendant Sheft (with his investment partner, non-party

Jeffrey Gold) held 15.6% of the Company’s voting power. Investors in the IPO held 3.2% of the

Company’s share voting power, and former corporate investors held the remaining 1% of voting

power.

         89.      The Prospectus characterized the Class B shareholders as being able to “strongly

influence or effectively control [the Company’s] decisions” by way of their control over most of

the Company’s combined voting power.               The Prospectus further admits that the Class B

shareholders “will be able to control the election and removal of directors and thereby determine

[the Company’s] corporate and management policies, including potential mergers or acquisitions,

payment of dividends, asset sales, amendment of our certificate of incorporation and bylaws and

other significant corporate transactions.”

         90.      Moreover, the Individual Defendants directed that a majority of the proceeds from

the IPO be used to purchase Holdco Units from almost every Individual Defendant. In connection

with this transaction, Defendant Zalik reaped $468 million in IPO proceeds, Defendant Sheft

reaped $105 million, Defendant Morris $11 million, Defendant Benjamin $8 million, Defendants

Partlow and Freishtat each over $2 million, and Defendant Babbit over $1 million in proceeds.

These transactions are illustrated in the following chart that is in the Prospectus:


                                                                              Number of
                                                                             Holdco Units
                                                                             or Shares of
                                                                               Class A       Aggregate
                                                                            common stock     purchase
Name of Beneficial Owner(1)                                                redeemed by us     price($)
5% Stockholders
David Zalik                                                                   21,423,808 $ 468,110,205
Robert Sheft and Jeffrey Gold                                                  4,844,890 $ 105,860,847
TPG Funds                                                                      2,404,668 $ 52,541,996

Executive Officers and Directors (other than those already listed above)
Gerald Benjamin                                                                  401,372 $     8,769,978




                                                     28
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 29 of 65 PageID #: 29



Chris Forshay                                                               26,783 $     585,209
Steven Fox                                                                  53,839 $    1,176,382
Tim Kaliban                                                                603,046 $ 13,176,555
Dennis Kelly                                                                87,964 $    1,922,013
Alan Mustacchi                                                              35,891 $     784,218
Robert Partlow                                                             106,379 $    2,324,381
Lois Rickard                                                                40,181 $     877,955
Joel Babbit                                                                 77,323 $    1,689,508
Gregg Freishtat                                                             98,587 $    2,154,126
Nigel Morris                                                               523,405 $ 11,436,399
Other Employees and Former Employees                                      3,191,329 $ 69,730,539
Other Investors                                                           4,080,535 $ 89,159,689


         91.      Because much of the proceeds from the IPO were used to purchase Holdco Units

from the Individual Defendants and other investors, rather than being used to fund Company

operations, the Company’s dependence on growing its revenue was especially vital, including the

Company’s transaction fee revenue.

         The Individual Defendants’ Duty to Disclose

         92.      SEC Regulation S-K imposes certain affirmative disclosure requirements on public

companies with respect to their finances and operations. Specifically, Item 303 of Regulation S-K

requires that all Registration Statements:

         Describe any known trends or uncertainties that have had or that the registrant
         reasonably expects will have a material favorable or unfavorable impact on net
         sales or revenues or income from continuing operations. If the registrant knows of
         events that will cause a material change in the relationship between costs and
         revenues (such as known future increases in costs of labor or materials or price
         increases or inventory adjustments), the change in the relationship shall be
         disclosed.
17 C.F.R. 229.303.
         93.      Instruction 3 to paragraph 303(a) requires that “[t]he discussion and analysis shall

focus specifically on material events and uncertainties known to management that would cause

reported financial information not to be necessarily indicative of future operating results or of

future financial condition.” 17 C.F.R. § 229.303(a), Instruction 3.


                                                   29
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 30 of 65 PageID #: 30



         94.   The SEC’s interpretive release regarding Item 303 provides that Regulation S-K

imposes a duty to disclose “where a trend, demand commitment, event or uncertainty is both (1)

presently known to management and (2) reasonably likely to have material effects on the

registrant’s financial condition or results of operations.” Management’s Discussion and Analysis

of Financial Condition and Results of Operations, Securities Act Release No. 6835, Exchange Act

Release No. 26831, Investment Company Act Release No. 16961, 43 SEC Docket 1330 (May 18,

1989).

         95.   As outlined herein, the Individual Defendants admit they knew that the removal of

the solar business had a substantial likelihood of having a severely negative impact on the

Company’s average transaction fee rate and profitability, and in fact was already having a negative

impact on the Company’s financials. At the time of the filing of the Registration Statement, these

trends were either well-known or could have easily been ascertained through reasonable

investigation, yet the Individual Defendants failed to disclose them in the Registration Statement.

         False and Misleading Statements

         The IPO Documents

         96.   On or about April 27, 2018, GreenSky filed with the SEC the Registration

Statement, which was signed by Defendants Zalik, Partlow, Babbit, Benjamin, Flynn, Freishtat,

Morris, and Sheft. The final version of the Prospectus was filed on May 25, 2018. The Company’s

IPO closed on May 29, 2018, and the Company sold 43.7 million shares of Class A common stock

to the public at $23.00 per share, grossing more than $1 billion.

         97.   The IPO Documents made a number of false and misleading statements regarding

the Company, its management, operations, financial performance, growth prospects, and the

relevant market. Such statements were designed to bolster investor confidence in GreenSky’s sales




                                                30
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 31 of 65 PageID #: 31



and market position at the time of the IPO, while failing to disclose the disproportionate impact of

solar panel transaction fee rates on the Company’s overall transaction fee rates.

       98.     For example, even though GreenSky had been reducing its solar panel transaction

business since mid-2016, about two years before the May 2018 IPO, the only citation to that

strategic move in the Prospectus is as follows:

       Attractive Unit Economics

       Our low-cost go to market strategy, combined with our visible and recurring
       revenue model, provides for a fast payback period and strong dollar-based
       retention:

                                              ***

       Strong dollar-based retention. We measure “dollar-based retention” on an annual
       cohort basis and define a cohort as the merchants that enroll for the first time on
       our platform within a given year. Our dollar-based retention calculation is adjusted
       to exclude Home Depot, which we count as a single merchant despite it having
       approximately 2,000 locations, and to exclude solar panel merchants, as we
       actively reduced our transaction volume with such merchants in 2017. “Dollar-
       based retention” refers to the transaction volume generated during a given year by
       each cohort of merchants relative to the transaction volume generated by that same
       merchant cohort in the prior year, and the calculation is adjusted for a two quarter
       seasoning period. Our dollar-based retention has exceeded 100% on our platform
       for each annual cohort in the past three years.

(Emphasis added.)

       99.     The Prospectus further concealed the effect that the reduction in solar business was

having on GreenSky’s transaction fee rates in its summary of the prior year’s financial

performance. For example, the Prospectus compares total revenue from 2018 to 2017 in the

following manner:

       Total revenue increased $20.0 million, or 31%, in the first three months of 2018
       compared to the same period in 2017. The increase was primarily due to the net
       effect of a 29% increase in transaction fees, from $54.9 million in the first three
       months of 2017 to $70.9 million in the first three months of 2018. The increase in
       transaction fees was driven by a 47% increase in transaction volume. The impact
       of higher transaction volume was offset by a decrease in transaction fees earned


                                                  31
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 32 of 65 PageID #: 32



       per dollar originated from 7.79% in the first three months of 2017 to 6.87% in
       the same period in 2018. Transaction fee rates vary based on the financing terms
       selected by consumers at the point of sale and, in general, loans with higher
       annual percentage yields carry lower transaction fee rates. In the first three
       months of 2018, relative to the same period in 2017, we facilitated a larger volume
       of loans with higher annual percentage yields, resulting in the decrease in
       transaction fees earned per dollar originated. The impact of higher transaction
       volume was further offset by promotional pricing we offered to certain merchants
       during the first three months of 2018, which reduced transaction fees by $2.4
       million.

(Emphasis added.)

       100.    The Prospectus made similarly false and misleading statements when it compared

revenue in 2017 over 2016:

       2017 Compared to 2016. Total revenue increased $62.0 million, or 24%, in 2017
       compared to 2016. The increase was primarily due to a 22% increase in transaction
       fees from $228.4 million in 2016 to $279.0 million in 2017. The increase in
       transaction fees was driven by a 31% increase in transaction volume. The impact
       of higher transaction volume was offset by a decrease in transaction fees earned
       per dollar originated from 7.93% in 2016 to 7.40% in 2017. Transaction fee rates
       vary based on the financing terms selected by consumers at the point of sale and,
       in general, loans with higher annual percentage yields carry lower transaction
       fee rates. In 2017, relative to 2016, we facilitated a larger volume of loans with
       higher annual percentage yields, resulting in the decrease in transaction fees
       earned per dollar originated.

(Emphasis added.)

       101.    The Prospectus also ignored the impact of merchant mix on the Company’s

transaction fee revenue when explaining the logistics of its transaction fees:

       We earn a specified transaction fee in connection with purchases made by
       borrowers that are financed by our Bank Partners. The transaction fee is a one-time
       fee payable by the merchant that includes a merchant fee component and an
       interchange fee component . . . . The merchant fee is calculated by multiplying a
       set fee percentage (as outlined in a schedule provided to the merchants) by the
       dollar amount of a loan at the point of origination. As merchant fees are billed to,
       and collected directly from, the merchant at least monthly, the transaction
       volume is known and there is no unresolved variable consideration as of the end
       of a quarterly reporting period. We recognize revenue at the point of sale by
       applying the expected value method, wherein we assign 100% probability to the
       transaction price as calculated using actual transaction volume. . . . The value of



                                                32
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 33 of 65 PageID #: 33



       our service transferred to the merchants is represented by the merchant fee rate, as
       agreed upon at contract inception.

(Emphasis added.)

       102.    The IPO Documents provided a general description of the Company’s transaction

fee revenue, which represented that the transaction fee revenue was “strong” and “recurring,” as

follows:

       We have a strong recurring revenue model built upon repeat and growing usage by
       merchants. We derive most of our revenue and profitability from upfront
       transaction fees that merchants pay us every time they facilitate a transaction using
       our platform. Thus, our profitability is strongly correlated with merchant
       transaction volume. The transaction fee rate depends on the terms of financing
       selected by a consumer.

       103.    The Company repeated the false and misleading statement that the transaction fee

revenues are “stable” and “recurring” throughout the Prospectus, as follows:

       Although we offer our technology at no upfront cost, we monetize through an
       upfront transaction fee every time a merchant receives a payment using our
       platform. This creates stable, recurring revenues, aligns our incentives with the
       interests of our merchants, and enables us to grow along with our ecosystem. In
       2017, 93% of our transaction volume was generated from merchants that were
       enrolled on our technology platform as of December 31, 2016. In addition, our
       Bank Partners pay us a recurring servicing fee over the lives of their loans.

(Emphasis added.)

       104.    The Prospectus consistently failed to disclose the effect of merchant mix on

transaction fees in detailing how transaction fees are calculated:

       Transaction fees. We earn a specified transaction fee in connection with each
       purchase made by a consumer based on a loan’s terms and promotional features.
       Transaction fees are billed to, and collected directly from, the merchant and are
       considered to be earned at the time of the merchant’s transaction with the consumer.
       We also may earn a specified interchange fee in connection with purchases where
       payments are processed through a credit card payment network. Transaction fees
       constitute the majority of our total revenues, accounting for approximately 83% of
       our total revenues for the three months ended March 31, 2018.



                                                 33
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 34 of 65 PageID #: 34



(Emphasis added.)

       105.    The Prospectus further failed to explain the significance of merchant mix to the

Company’s transaction fee revenue in discussing growth trends:

       Growth in Active Merchants and Transaction Volume. Growth trends in active
       merchants and transaction volume are critical variables directly affecting our
       revenue and financial results. Both factors influence the number of loans funded
       on our platform and, therefore, the fees that we earn and the per unit cost of the
       services that we provide. Growth in active merchants and transaction volume will
       depend on our ability to retain our existing platform participants, add new
       participants and expand to new industry verticals. To support our efforts to increase
       our network of merchants, we expanded our sales and marketing groups, which
       focus on merchant acquisition, from 37 full-time-equivalents as of December 31,
       2015 to 120 as of March 31, 2018.

(Emphasis added.)

       106.    The Prospectus also made multiple references to the Company’s shift toward the

elective healthcare industry, deceptively characterizing the shift as a growth opportunity:

       Our Existing Markets—Home Improvement and Elective Healthcare—are Sizeable
       and Growing

       The home improvement market is large, fragmented and growing, representing
       approximately $315 billion in spending volume in 2017, according to the Joint
       Center for Housing Studies of Harvard University, although not all home
       improvement projects are of a size suitable for financing. Merchants in this market
       range from small, owner-operated contractors to large national brands and retailers.
       From our inception through March 31, 2018, our Bank Partners have used our
       program to extend over $12 billion of financing, primarily including loans for home
       improvement sales and projects involving, among other things, windows, doors,
       roofing and siding; kitchen and bath remodeling; and heating, ventilation and air
       conditioning units. We believe that spending on home improvement goods and
       services will continue to increase as the national housing stock ages and existing
       home sales increase.

       In 2016, we began expanding into elective healthcare, which, like the home
       improvement market, is a large, fragmented market featuring creditworthy
       consumers who tend to make large-ticket purchases. We believe the elective
       healthcare market rivals in size the home improvement market in terms of annual
       spending volume, based on the number and cost of annual procedures performed.



                                                34
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 35 of 65 PageID #: 35



      Elective healthcare providers include doctors, dentists, outpatient surgery centers
      and clinics providing orthodontics, cosmetic and aesthetic dentistry, vision
      correction, bariatric surgery, cosmetic surgery, hair replacement, reproductive
      medicine, veterinary medicine and hearing aid devices. We believe that because of
      population aging, innovations in medical technology and ongoing healthcare cost
      inflation, we are well-positioned to increase volume in the growing elective
      healthcare industry vertical.

                                             ***

      Expand into New Industry Verticals, Including Online Retail and Traditional
      Store-Based Merchants

      We recently expanded into the elective healthcare industry vertical and intend to
      explore other large, fragmented markets with creditworthy consumers who tend
      to make large-ticket purchases online and in-store. For example, online retail
      represents an attractive and low cost acquisition channel ripe for penetration that
      fits synergistically with our existing point-of-sale mobile platform. In 2017,
      domestic retail sales through the e-commerce platform exceeded $453 billion,
      growing by almost 16% over the prior year according to the U.S. Census Bureau.
      The consumer credit and payments industry in the online retail market is highly
      competitive. In the online retail market, we would expect to face competition from
      a diverse landscape of consumer lenders, including credit card issuers, traditional
      banks and new technology-centric payment tools. In addition, efforts by us and our
      merchants to promote use of the GreenSky program in the online retail market may
      not be as effective as promotion in-person at the point of sale. We also may face
      greater fraud-related risk, which generally is low in our traditional in-person model.

      We expect to seek out additional attractive industry verticals (whether online or
      in-store) based on our ability to efficiently go to market, grow market share,
      generate attractive risk-adjusted yields for our Bank Partners and continue to
      maximize value for our constituents.

                                             ***

      In addition to the home improvement market, we recently entered the elective
      healthcare industry vertical, where our technology platform facilitates the offering
      of payments and financing solutions to patients of healthcare providers, from small
      solo and multi-provider practices to large national provider groups. We had 921
      active merchants in the elective healthcare industry vertical as of December 31,
      2017, which grew to 1,472 as of March 31, 2018.

(Emphasis added.)




                                               35
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 36 of 65 PageID #: 36



       107.   The Prospectus further deceptively emphasized the Company’s growth and

“significant market opportunity” as follows:

       We have achieved significant growth in active merchants, transaction volume,
       total revenue, net income and Adjusted EBITDA. Our low-cost go-to-market
       strategy, coupled with our recurring revenue model, has helped us generate strong
       margins. Transaction volume (which we define as the dollar value of loans
       facilitated on our platform during a given period) was $3.8 billion in 2017,
       representing an increase of 31% from $2.9 billion in 2016. Further, transaction
       volume was $1.0 billion in the three months ended March 31, 2018, representing
       an increase of 47% from $0.7 billion in the three months ended March 31, 2017.
       Active merchants (which we define as home improvement merchants and
       healthcare providers that have submitted at least one consumer application during
       the 12 months ended at the date of measurement) totaled 12,231 as of March 31,
       2018, representing an increase of 52% from 8,048 as of March 31, 2017. Our total
       revenue grew 23% from $264 million in 2016 to $326 million in 2017, net income
       grew 12% from $124 million in 2016 to $139 million in 2017, and Adjusted
       EBITDA grew 21% from $131 million in 2016 to $159 million in 2017. For the
       period ended March 31, 2018, total revenue was $85 million, net income was $19
       million and Adjusted EBITDA was $27 million.


                                               ***

       Our market opportunity is significant. In 2017, there was approximately $315
       billion of spending volume in the home improvement market, which historically
       has represented substantially all of our transaction volume, and substantial
       opportunities in the elective healthcare market, which we entered in 2016. In
       addition, at year end 2017, according to the Federal Reserve System, there was
       approximately $3.8 trillion of U.S. consumer credit outstanding across a
       fragmented landscape of lenders, providing a significant opportunity for us to
       extend our platform to other markets where transactions are financed at the point
       of sale.

                                               ***

       Our Growth Opportunities
       We have significant opportunities to expand our business. Our growth strategy
       focuses on the following efforts to continue to deliver value for our constituents
       and expand our ecosystem.

(Emphasis added.)




                                                36
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 37 of 65 PageID #: 37



       108.      Lastly, the Prospectus omitted the fact that certain risks it warned about had already

come to pass, and were already having a negative impact on the Company’s financials, in stating

the following:

       There is significant competition for our existing merchants. If we fail to retain any
       of our larger merchants or a substantial number of our smaller merchants, and
       we do not acquire new merchants of similar size and profitability, it would have
       a material adverse effect on our business and future growth. We have
       experienced some turnover in our merchants, as well as varying activation rates
       and volatility in usage of the GreenSky program by our merchants, and this may
       continue or even increase in the future. Program agreements generally are
       terminable by merchants at any time. Also, we generally do not have exclusive
       arrangements with our merchants, and they are free to use our competitors’
       programs at any time and without notice to us. If a significant number of our
       existing merchants were to use other competing programs, thereby reducing their
       use of our program, it would have a material adverse effect on our business and
       results of operations.

(Emphasis added.)

       109.      The foregoing statements made in the IPO Documents were materially false and

misleading because they failed to disclose, inter alia, that: (1) at the time of the IPO, GreenSky

was transitioning away from its lucrative solar panel loan business, in favor of the much less

profitable elective healthcare loan business; (2) this transition involved material risks and resulted

in declining transaction fee rates, as a significant percentage of the Company’s transaction fees

were obtained from its solar panel merchants; (3) the shift in the merchant mix from solar panel to

elective health care was already having a negative impact on the Company’s revenue and growth

prospects; and (4) the Company failed to maintain internal controls. As a result of the foregoing,

GreenSky’s public statements were materially false and misleading at all relevant times.




                                                  37
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 38 of 65 PageID #: 38



       The Truth Gradually Emerges

       August 7, 2018 Press Release and Earnings Call

       110.    On August 7, 2018, the Company issued a press release disclosing its financial

results for the fiscal quarter ended June 30, 2018. The press release announced that the Company

had earned transaction fees of $90.2 million on transaction volume of $1.32 billion during the

quarter, and it stated that the Company’s transaction fee rate was approximately 53 basis points

lower than the transaction fee rate during the second quarter of 2017.

       111.    Additionally, the press release gave guidance for the 2018 fiscal year, predicting

that transaction volume would reach anywhere from $5.1 to $5.3 billion, revenue would hit $433

to $445 million, and adjusted EBITDA would reach $192 to $199 million, a 20 to 25% increase

from the prior year.

       112.    On the same day, the Company held an earnings call, during which Defendant Zalik

admitted that the decline in transaction fee rate was caused by the shift from solar panel merchants

to elective healthcare companies. When an analyst asked Defendant Zalik why the transaction fee

rate had “ticked down . . . sequentially,” Zalik replied, “Yeah, so that’s mix shift,” further

explaining later in the call that “particularly as we have de-volumed in solar, the average

transaction fee or take rate has gotten to a stable place.” In fact, the average transaction fee had

“stabilized” at a point far below the rates the Company promoted in its Registration Statement and

Prospectus.

       113.    Defendant Benjamin stated during the same call that the Company was also adding

new accounts in the HVAC industry, stating that the industry “comes with a little bit more modest

transaction fee.”




                                                38
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 39 of 65 PageID #: 39



       August 10, 2018 10-Q

       114.    On August 10, 2018, the Company filed with the SEC its quarterly report for the

fiscal quarter ended June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q was signed by Defendants

Zalik and Partlow. Defendants Zalik and Partlow signed certifications pursuant to Rule 13a-14(a)

and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”), attesting to

the accuracy of the financial statements, the disclosure of any material changes to the Company’s

internal controls, and the disclosure of any fraud committed by the Company, its officers, or its

directors.

       115.     The 2Q18 10-Q disclosed that “[t]he impact of higher transaction volume was

offset by a decrease in transaction fees earned per dollar,” and it acknowledged, for the first time

that “[t]he mix of loans offered by merchants generally varies by merchant category. Therefore,

as the mix of merchants evolves over time, the mix of loans will evolve accordingly.”

       116.    On these disclosures, the price of the Company’s stock fell precipitously. On

August 6, 2018, the day before GreenSky announced its second quarter numbers, the stock closed

at $21.23 per share. By August 10, 2018, the stock shed 26% of its value, closing at $15.59 per

share, and fell further to close at $14.50 per share on August 13, 2018.

       117.    The foregoing disclosures, released fewer than three months after the IPO,

emphasize that the Company could have advised investors that the transition from solar merchants

had already, before the IPO, caused a deterioration in the Company’s average transaction fee rates,

that the deterioration would continue, and further that there was a substantial likelihood that the

Company would be unable to offset the declining average transaction fee rate with a higher volume

of loans with other types of merchants, thereby having a negative effect on the Company’s

financials.




                                                39
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 40 of 65 PageID #: 40



       The Truth Fully Emerges

       November 6, 2018 Press Release and Earnings Call

       118.    On November 6, 2018, GreenSky issued a press release disclosing poor financial

results for the third quarter of 2018. The press release stated that GreenSky generated $96.7

million in transaction fees on $1.41 billion in transaction volume, reflecting that the Company’s

transaction fee rate was 35 basis points lower than the transaction fee rate that was realized in the

third quarter of 2017. The press release also announced that GreenSky had significantly revised

its financial guidance for the 2018 fiscal year.

       119.    Specifically, the Company revised its estimated EBITDA downward to a range of

$165 million to $175 million, reflecting between 4 and 10% growth, a far cry from the 21% growth

rate GreenSky realized between 2016 and 2017, as promoted in the IPO Documents, and well

below the 20 to 25% growth rate the Company had predicted three months before.

       120.    During a call held the same day to discuss the Company’s earnings, Defendant

Zalik revealed, at last, that the Company’s continually disappointing results since the IPO were

wholly due to the Company’s shift away from the solar panel business, stating the following:

       [GreenSky’s] average transaction fee take rate year-over-year is down 70 basis
       points, entirely driven by our solar mix going from a high of almost 20% of
       our business in ’17 [sic] to 4% of our business. And just to remind you, our solar
       business had an average take rate of 14—nearly 14%. So you take nearly 20% of
       your business at a 14% and drop it to 4% and replace it with 7%, you can see what
       the impact is.

(Emphasis added.)

       121.    During the same call, Defendant Partlow corroborated Defendant Zalik’s

statements, stating, “[c]ompared to the third quarter of last year, transaction fee rate decreased to

6.91% compared to 7.2%—7% in the third quarter of last year as a mix of high transaction fee

solar business decreased from 12% to just 4% of originations this quarter.”



                                                   40
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 41 of 65 PageID #: 41



        122.   Defendant Zalik further stated, “we had a 70 basis point headwind because we

slowed down solar from nearly 20% of our business to 4%. There’s no other piece of our business

that would have that impact.”

        123.   On this news, the price of the Company’s stock dropped once more, from $14.66

per share at the close of trading on November 5, 2018 to $9.28 per share at close on November 6,

2018.

        124.   Analysts also reacted with dismay to these disclosures. For instance, J.P. Morgan’s

North America Equity Research division stated that “the reduction was a surprise,” and

“[GreenSky] faces a tough road to restore credibility.” Similarly, Compass Point reduced its

estimates for the Company’s share price target, and stated, “[w]e were admittedly surprised at how

significant the guidance revisions were.”

        Subsequent Disclosures

        125.   Over the course of the next several months, the Individual Defendants made a

number of additional statements to the market that further highlighted the magnitude of the false

and misleading statements and omissions in the IPO Documents.

        November 9, 2018 10-Q

        126.   On November 9, 2018, the Company filed with the SEC its quarterly report for the

fiscal quarter ended September 30, 2018 on Form 10-Q (the “3Q18 10-Q”). The 3Q18 10-Q was

signed by Defendants Zalik and Partlow, who also signed SOX certifications, attesting to the

accuracy of the 3Q18 10-Q.

        127.   The 3Q18 10-Q further admitted that the transition from solar panels had negatively

impacted the Company’s financials, stating:

        The impact of higher transaction volume was offset by a decrease in transaction
        fees earned per dollar originated from 7.26% during the three months ended



                                               41
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 42 of 65 PageID #: 42



       September 30, 2017 to 6.91% during the same period in 2018. Similarly,
       transaction fees earned per dollar originated declined from 7.44% during the nine
       months ended September 30, 2017 to 6.88% during the same period in 2018.

       128.   The 3Q18 10-Q also reiterated that the shift in merchant mix had affected the

Company’s transaction fees, and that it would continue to do so.

       November 12, 2018 Conference Call

       129.   On November 12, 2018 the Company participated in a call as part of the JPMorgan

Ultimate Services Investor Conference. During the call, Defendant Zalik acknowledged that the

Company’s 2018 guidance had been revised downward due to the transition away from solar panel

merchants. He went on to state that the Company was aware of the impact the shift from solar

panel merchants was having on the Company’s bottom line “going into 2018,” which is to say,

months before the IPO.

       130.   Defendant Zalik stated:

       So fundamentally, we thought that our average take rate in 2018 was going to be
       the same as our take rate in 2017. We knew going into 2018 that historically,
       outside of our solar business, our average take rate had been incredibly stable for
       years. We knew that we had made a decision at the end of 2016 to reduce our
       concentration on solar. We knew that solar had an outsized average take rate of
       14%. And as solar as a percentage of our business was coming down that our
       average take rate would go down. What we believe was that we were taking solar
       from a high in Q1 of ’14—of ’17, 15%. Then we saw stability at 8%—or 12%, 3
       quarters in a row. We thought that in ’18, it would get stable at 8%. It actually went
       down below 4%. So the first thing we got wrong throughout 2018 is that we thought
       solar would come down. We did not think it would come down as far as it did. That
       changes the average take rate in ’18. The second thing that we got wrong was we
       knew that rates were going up. Rates going up are neutral for us and—generally,
       and what we’ve shown is that as rates have gone up year-over-year, the average
       APR of our origination portfolio has gone up 177 basis points. Take rate flat,
       average APR portfolio gone up 177 basis points, bank margin has gone up a fraction
       of that. The delta makes up the 50 basis points less take rate. But the second thing
       we got wrong is historically when we raised rates on products to merchants, the
       merchants just paid 10, 20, 30 basis points more. But interest rates over the last year
       have gone up so dramatically, we didn’t have to raise rates 10 or 20 basis points.
       We had to raise rates—ease to the merchants 100 basis points, 150 basis points.
       The merchants took that as an opportunity to say, “Instead of paying 7% last year



                                                 42
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 43 of 65 PageID #: 43



       to give my customer a 5.99% APR product, I’m not going to pay 8.5% to give them
       the same 5.99% product. I'm going to still pay 7%, let them have a 6.99% product.”
       So we got no benefit in the average take rate from raising rates. We got benefit in
       average APR. So the big picture or first thing we got wrong was we did not believe
       that solar would go from well over 15% to well under 4%. We saw it stable at 12%
       for all of ’17, so that’s the big picture. But if you fast forward to August, we knew
       that solar had come down. We knew that it was coming down more than we thought
       it would, but we also had lots of rate increases. We did not see though that the
       merchants were going to be picking exclusively neutral to them and passing it all
       onto the consumer. So that’s the fundamental.

(Emphasis added.)

       131.    Defendant Zalik went on to address the recently disclosed fact that the Company

would miss its 2018 earnings predictions by $100 million, claiming that the Company was not

prepared for the fast rate at which the solar panel business was reduced, and its inability to offset

the reduction with other revenue streams:

       So first thing we got wrong was we didn’t think solar was going to go down as
       deeply and as fast. Second thing is we thought we were going to get offsetting
       benefit. . . . Now we missed—we’ll miss by $100 million, $100 million relative to
       going from $3.8 billion to $5.2 billion. It’s going to be $5.1 billion. I’m going to
       do a mea culpa about take rate, about solar, about raising rates, offsetting the
       lower take rate. I’m not feeling terrible about $3.8 billion to $5.1billion. That—
       arguably that miss is arguably a function of solar went down by more than $100
       million more than we expected; in terms of the core business, everything else was
       exactly as we expected from a volume standpoint.

(Emphasis added.)

       132.    The foregoing illustrates that before the IPO, the Individual Defendants knew that

they caused the Company to engage in a strategy to significantly scale back its highly profitable

solar panel business. Further, the Individual Defendants knew the effect that the reduction of the

solar panel business would have on the Company’s financials.

       November 27, 2018 Conference Call

       133.    On November 27, 2018, the Company participated in a conference call held in

connection with the Credit Suisse Technology, Media & Telecom Conference. Questioned about



                                                 43
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 44 of 65 PageID #: 44



the lower-than-expected average transaction fee in the second and third quarters, Defendant

Benjamin stated:

       This is all driven by mix. We were very determined and it’s been well chronicled,
       we made the decision at the end of 2016 to radically cull our home improvement
       business. We were concerned about the level of consumer satisfaction and really
       the value proposition in that vertical. And we took it down from what was
       approaching 20% of our annual originations down to a number that was single
       digits. And we took it down to basically 2 handfuls of merchants where the
       customer satisfaction rate was outstanding. . .

       We expected that business to go down from, as I said, approaching 20% to about
       8%. It actually went down a little quicker than expected and actually dropped below
       5% to 4%. And candidly, that difference in solar dropping from 8% to 4% and that
       business came with a 14% transaction fee. So when we made the decision to cull
       that business, it was with full acknowledgment and realization that it was highly
       profitable business with an upfront transaction fee of 140 basis points. But that
       delta, watching the solar business drop a little quicker than we thought, really
       gave rise to the shortfall. So we have basically 50 basis point variance in
       transaction fee, based on that solar penetration dropping. When you take solar
       out of the equation, the take rate or transaction fee has been incredibly consistent
       for the last 4 years. So that is the preponderance of the delta.

(Emphasis added.)

       134.    Defendant Benjamin went on to state that the Company was well aware of the

declining average transaction fee rate before the IPO, and that the Company enters each fiscal year

with “tremendous visibility” into its ability to originate new loans and attract new business.

Defendant Benjamin stated, “[t]ypically, 93%, 94% of our plan is baked.” The negative effects

that the Company’s shift from solar panel would have on revenue were, therefore, known, or

should have been known, to the Individual Defendants.

       February 26, 2019 Conference Call

       135.    On February 26, 2019, the Company participated in a conference call held as part

of the Morgan Stanley Technology, Media & Telecom Conference. During the call, Defendant




                                                44
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 45 of 65 PageID #: 45



Benjamin disclosed that “historically, when we took out the solar business, which we jettisoned .

. . take rate’s been incredibly stable at about 700 basis points for the last seven years.”

       March 5, 2019 Conference Call

       136.    On March 5, 2019, the Company conducted an earnings call held to discuss the

Company’s 2018 fourth quarter results. Questioned by an analyst about the Company’s 2019

guidance, Defendant Zalik stated, “not having the noise of solar is really great. Because from a—

on a relative basis when as much as 20% of your business at 13% transaction fee evaporates to 4%

by design that will, on a relative basis, make anything look not so good.”

       137.    The IPO Documents, however, did not consider the solar business to be “noise,”

and in fact touted the Company’s transaction fee performance and potential growth using old data

based on solar panel transaction fees.

       2018 10-K

       138.    On March 15, 2019, the Company filed with the SEC its annual report on Form 10-

K for the fiscal year ending December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by

Defendants Zalik, Partlow, Benjamin, Babbit, Flynn, Freishtat, Morris, and Sheft. Defendants

Zalik and Partlow signed SOX certifications, attesting to the accuracy of the 2018 10-K.

       139.    The 2018 10-K plainly showed that the reduced transaction fees had had a negative

impact on GreenSky’s financials as compared with 2017. According to the 2018 10-K, the average

transaction fee rate fell by 46 basis points from 2017 to 2018. The 2018 10-K stated the decrease

was “related to the types of loans originated on our platform,” which “varies by merchant category.

Therefore, shifts in merchant mix have a direct impact on our transaction fee rates.” Overall, the

Company’s total cost of revenue during 2018 was over 78% higher than in 2017, while the

Company’s gross profits in 2018 increased only by 7.6%.




                                                  45
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 46 of 65 PageID #: 46



       140.    The 2018 10-K stated in relevant part:

       2018 vs. 2017. Total revenue increased during the year ended December 31, 2018
       compared to 2017 primarily due to an increase in transaction fees. During the year
       ended December 31, 2018, transaction volume increased by 34% compared to
       2017. The impact of higher transaction volume was offset by a decrease in
       transaction fees earned per dollar originated to 6.94% during the year ended
       December 31, 2018 from 7.40% during 2017. More recently, our transaction fee
       rate increased to 7.11% in the fourth quarter of 2018 from 6.91% in the third quarter
       of 2018. The period over period transaction fee rate decline is related to the types
       of loans originated on our platform. Loans with lower interest rates generally carry
       relatively higher transaction fee rates. Conversely, loans with higher interest rates
       generally carry relatively lower transaction fee rates. The mix of loans offered by
       merchants generally varies by merchant category, and is dependent on merchant
       and consumer behavior. Therefore, shifts in merchant mix have a direct impact
       on our transaction fee rates. During the year ended December 31, 2018 relative
       to 2017, there was a shift in loan originations from lower to higher annual
       percentage yields and shifts in merchant mix, which resulted in the decrease in
       transaction fees earned per dollar originated.

(Emphasis added).

       141.    The 2018 10-K disclosed further that the transaction fee rate fell 53 basis points

from 2016 to 2017 “due to similar factors as outlined in the foregoing 2018 vs. 2017 variance

discussion.” The 2018 10-K therefore admitted that the Company’s 2017 financials had also been

negatively affected by the shift away from the solar panel business.

       142.    The 2018 10-K stated further in relevant part:

       2017 vs. 2016. Total revenue increased during the year ended December 31, 2017
       compared to 2016 primarily due to an increase in transaction fees. During the year
       ended December 31, 2017, transaction volume increased by 31% compared to
       2016. The impact of higher transaction volume was offset by a decrease in
       transaction fees earned per dollar originated to 7.40% during the year ended
       December 31, 2017 from 7.93% during 2016, which was due to similar factors as
       outlined in the foregoing 2018 vs. 2017 variance discussion.

(Emphasis added.)

       143.    The foregoing explanation is in stark contrast from the discussion of the differences

between 2016 and 2017 in the Prospectus, where the lower transaction fee rate is attributed solely




                                                46
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 47 of 65 PageID #: 47



to the Company “facilitat[ing] a larger volume of loans with higher annual percentage yields.” In

other words, the Prospectus omitted that the decline in the Company’s average transaction fee rate

was the result of the Individual Defendants’ decision to move away from the lucrative solar panel

business, and that the Company’s shift from solar panels was already having a negative effect on

the Company’s financials in 2017, months before the May 2018 IPO.

                                           Repurchases

       144.    During the Relevant Period, the Individual Defendants caused the Company to

initiate repurchases of its common stock that substantially damaged the Company due to the fact

that the stock price was artificially inflated from the Individual Defendants’ failure to correct the

misstatements and omissions made in the IPO Documents.

       145.    According to the 2Q18 10-Q, the Company purchased 2,426,198 shares of its

common stock in connection with the IPO for approximately $55.8 million, at an average price of

$23.00 per share.

       146.    As the Company’s stock was actually worth only $9.28 per share, the price at

closing on November 6, 2018, the Company overpaid approximately $33.2 million for repurchases

of its own stock in connection with the IPO.

                                  DAMAGES TO GREENSKY

       147.    As a direct and proximate result of the Individual Defendants’ misconduct,

GreenSky has lost and will continue to lose and expend many millions of dollars.

       148.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company and the Individual Defendants, and any internal

investigations, and amounts paid to outside lawyers, accountants, and investigators in connection

thereto.




                                                 47
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 48 of 65 PageID #: 48



       149.    Additionally, these expenditures include, but are not limited to, lavish

compensation, benefits, and other payments provided to the Individual Defendants who breached

their fiduciary duties to the Company.

       150.    Such losses include the Company’s overpayment by over $33.2 million for

repurchases of its own stock during the Relevant Period, during which the Company’s stock price

was artificially inflated due to the false and misleading statements discussed herein.

       151.    As a direct and proximate result of the Individual Defendants’ conduct, GreenSky

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       152.    Plaintiff brings this action derivatively and for the benefit of GreenSky to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of GreenSky, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, and violations of the Exchange Act, as well as the

aiding and abetting thereof.

       153.    GreenSky is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

       154.    Plaintiff is, and has been since before the beginning of the Relevant Period, a

shareholder of GreenSky. Plaintiff will adequately and fairly represent the interests of GreenSky

in enforcing and prosecuting its rights, and, to that end, has retained competent counsel,

experienced in derivative litigation, to enforce and prosecute this action.




                                                 48
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 49 of 65 PageID #: 49



                             DEMAND FUTILITY ALLEGATIONS

        155.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        156.    A pre-suit demand on the Board of GreenSky is futile and, therefore, excused. At

the time of filing of this action, the Board consists of the following seven individuals: Defendants

Zalik, Benjamin, Babbit, Flynn, Freishtat, Sheft (the “Director-Defendants”), and non-party Arthur

Bacci (“Bacci”) (collectively with the Director-Defendants, the “Directors”). Plaintiff needs only

to allege demand futility as to four of the seven Directors who are on the Board at the time this

action is commenced.

        157.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while causing the Company to overpay by

over $33.2 million for repurchases of its own stock and to cause the Company to pay them millions

of dollars with, inter alia, the IPO proceeds, and to thereafter fail to correct, and cause the

Company to fail to correct, those false and misleading statements and omissions of material facts,

all of which renders them unable to impartially investigate the charges and decide whether to

pursue action against themselves and the other perpetrators of the scheme.

        158.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in the foregoing scheme. The fraudulent scheme was

intended to make the Company appear more profitable and attractive to investors. As a result of

the foregoing, the Director-Defendants breached their fiduciary duties, face a substantial likelihood

of liability, are not disinterested, and demand upon them is futile, and thus excused.




                                                 49
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 50 of 65 PageID #: 50



       159.    Additional reasons that demand on Defendant Zalik is futile follow. Defendant

Zalik is a co-founder of the Company, has served as the Company’s CEO since 2006, and has

served as the Chairman of the Board of Directors since at least the time of the IPO. Thus, as the

Company admits, he is a non-independent director. Defendant Zalik’s beneficial ownership of

Class B common stock provides him with a combined voting power of 51.4%, rendering him a

controlling shareholder. The Company provides Defendant Zalik with his principal occupation,

and he receives handsome compensation, including $502,288 in 2018 for his services. Defendant

Zalik was ultimately responsible for all of the false and misleading statements and omissions made

in the IPO Documents and obtained over $468 million from the Company’s purchase of Holdco

Units in connection with the IPO. As the Company’s highest officer and as a trusted Company

director, he conducted little, if any, oversight of the scheme to cause the Company to make false

and misleading statements and to fail to correct them, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Moreover, Defendant Zalik is a defendant in the Securities Class

Actions. For these reasons, Defendant Zalik breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       160.    Additional reasons that demand on Defendant Benjamin is futile follow. Defendant

Benjamin has served as the Company’s Vice Chairman since 2014, as CAO since February 2018,

and as a Company director since at least July 2017. Thus, as the Company admits, he is a non-

independent director. The Company provides Defendant Benjamin with his principal occupation,

and he receives handsome compensation, including $5,771,895 in 2018 for his services. Defendant

Benjamin was ultimately responsible for all of the false and misleading statements and omissions




                                                 50
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 51 of 65 PageID #: 51



made in the IPO Documents and obtained over $8.7 million from the Company’s purchase of

Holdco Units in connection with the IPO. As one of the Company’s highest officers and as a

trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements and to fail to correct them, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Benjamin is

a defendant in the Securities Class Actions. For these reasons, Defendant Benjamin breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       161.    Additional reasons that demand on Defendant Babbit is futile follow. Defendant

Babbit has served as a Company director since 2015, and he is the Chairman of the Governance

and Nominating Committee and a member of the Compensation Committee. Defendant Babbit

receives handsome compensation, including $547,258 in 2018 for his services, which excessive

compensation renders him non-independent. Defendant Babbit was ultimately responsible for all

of the false and misleading statements and omissions made in the IPO Documents and obtained

over $77 thousand from the Company’s purchase of Holdco Units in connection with the IPO. As

a trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements and to fail to correct them, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Babbit is a

defendant in the Securities Class Actions. For these reasons, Defendant Babbit breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.




                                                  51
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 52 of 65 PageID #: 52



       162.    Additional reasons that demand on Defendant Flynn is futile follow. Defendant

Flynn has served as a Company director since April 2018, and he is the Chairman of the Audit

Committee and a member of the Compensation Committee. Defendant Flynn was ultimately

responsible for all of the false and misleading statements and omissions made in the IPO

Documents. As a trusted Company director, he conducted little, if any, oversight of the scheme to

cause the Company to make false and misleading statements and to fail to correct them,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Moreover, Defendant

Flynn is a defendant in the Securities Class Actions. For these reasons, Defendant Flynn breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       163.    Additional reasons that demand on Defendant Freishtat is futile follow. Defendant

Freishtat has served as a Company director since 2014, and he is a member of the Compensation

Committee and the Governance and Nominating Committee.                 Defendant Freishtat receives

handsome compensation, including $552,469 in 2018 for his services, which excessive

compensation renders him non-independent. Defendant Freishtat was ultimately responsible for

all of the false and misleading statements and omissions made in the IPO Documents and obtained

over $98 thousand from the Company’s purchase of Holdco Units in connection with the IPO. As

a trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements and to fail to correct them, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Freishtat is a

defendant in the Securities Class Actions. For these reasons, Defendant Freishtat breached his




                                                  52
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 53 of 65 PageID #: 53



fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       164.    Additional reasons that demand on Defendant Sheft is futile follow. Defendant

Sheft has served as a Company director since 2014, and he is a member of the Audit Committee

and the Governance and Nominating Committee. Defendant Sheft was ultimately responsible for

all of the false and misleading statements and omissions made in the IPO Documents and obtained

over $4.8 million from the Company’s purchase of Holdco Units in connection with the IPO. As

a trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements and to fail to correct them, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Sheft is a

defendant in the Securities Class Actions. For these reasons, Defendant Sheft breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       165.    Additional reasons that demand on the Board is futile follow.

       166.    Demand in this case is excused because the Director-Defendants, all of whom are

named as defendants in this action and in the Securities Class Actions, are beholden to and

controlled by Defendant Zalik, who controls the Company by virtue of his share ownership, which

provided him with approximately 51.4% of total shareholder voting power as of April 8, 2019.

These shareholdings provide Defendant Zalik with significant control over the continued

employment of the Director-Defendants.         In light of Defendant Zalik’s control, Defendant

Benjamin, whose employment with the Company provides him with his principal source of

income, and Defendants Babbit and Freishtat, who receive unusually high compensation given




                                                  53
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 54 of 65 PageID #: 54



their roles as non-employee directors, are especially not disinterested. Thus, the Director-

Defendants are unable to evaluate a demand with disinterest or independence as a result of

Defendant Zalik’s control over them.

       167.   As described herein, many of the Director-Defendants have been and continue to

be involved in highly lucrative related party transactions with the Company. These transactions

include the Tax Receivable Agreement, which will require the Company to pay hundreds of

millions of dollars to Defendants Zalik, Benjamin, Babbit, Freishtat, Sheft, and other pre-IPO

investors over the next 15 years, as well as the Company’s use of IPO proceeds to purchase Holdco

Units from Defendants Zalik, Benjamin, Babbit, Freishtat, Sheft, and other investors, for which

most of them received millions of dollars. In light of these lucrative transactions with the

Company, Defendants Zalik, Benjamin, Babbit, Freishtat, and Sheft are not independent or

disinterested, and thus demand upon them would be futile.

       168.   An additional reason that Defendant Zalik is not independent is that the Company

currently maintains a lease agreement with a company owned by Defendant Zalik for 82,400

square feet of office space, for which the Company has paid approximately $2.1 million as of

March 31, 2019.

       169.   Additionally, the Director-Defendants, individually and collectively, face a

substantial likelihood of liability as a result of their intentional or reckless approval of the

unnecessary and harmful repurchases that caused the Company to overpay by over $33.2 million

for its own common stock during the Relevant Period. The Director-Defendants, as alleged herein,

were aware or should have been aware of the misinformation being spread by the Company and

yet approved the repurchases. Thus, the Director-Defendants breached their fiduciary duties, face




                                               54
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 55 of 65 PageID #: 55



a substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

        170.   The Director-Defendants have longstanding business and personal relationships

with each other that preclude them from acting independently and in the best interests of the

Company and the shareholders. These conflicts of interest precluded the Director-Defendants

from adequately monitoring the Company’s operations and internal controls and calling into

question the Individual Defendants’ conduct. Thus, demand upon the Director-Defendants would

be futile.

        171.   In violation of the Code of Ethics, the Director-Defendants conducted little, if any,

oversight of the Company’s engagement in the Individual Defendants’ scheme to issue materially

false and misleading statements and fail to correct them, and to facilitate and disguise the

Individual Defendants’ violations of law, including breaches of fiduciary duty, gross

mismanagement, abuse of control, waste of corporate assets, unjust enrichment, and violations of

the Exchange Act. In further violation of the Code of Ethics, the Director-Defendants failed to

comply with laws and regulations, maintain the accuracy of Company records and reports, avoid

conflicts of interest, conduct business in an honest and ethical manner, protect and properly use

corporate assets, and properly report violations of the Code of Ethics. Thus, the Director-

Defendants face a substantial likelihood of liability and demand is futile as to them.

        172.   GreenSky has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

GreenSky any part of the damages GreenSky suffered and will continue to suffer thereby. Thus,

any demand upon the Director-Defendants would be futile.




                                                 55
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 56 of 65 PageID #: 56



        173.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand on the Board is excused as being futile.

        174.    The acts complained of herein constitute violations of fiduciary duties owed by

GreenSky’s officers, directors, and/or controlling shareholders, and these acts are incapable of

ratification.

        175.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of GreenSky. If there is a directors’ and officers’

liability insurance policy covering the Director-Defendants, it may contain provisions that

eliminate coverage for any action brought directly by the Company against the Director-

Defendants, known as, inter alia, the “insured-versus-insured exclusion.” As a result, if the

Directors were to sue themselves or certain of the officers of GreenSky, there would be no

directors’ and officers’ insurance protection. Accordingly, the Directors cannot be expected to

bring such a suit. On the other hand, if the suit is brought derivatively, as this action is brought,

such insurance coverage, if such an insurance policy exists, will provide a basis for the Company

to effectuate a recovery. Thus, demand on the Directors is futile and, therefore, excused.




                                                 56
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 57 of 65 PageID #: 57



       176.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause GreenSky to sue the Individual Defendants named herein, because, if they did, they would

face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       177.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least four of the Director-Defendants, cannot consider a demand with

disinterestedness and independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

    Against the Individual Defendants Violations of Section 10(b) and Rule 10b-5 of the
                             Securities Exchange Act of 1934

       178.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       179.    The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding GreenSky. Not only is GreenSky now defending claims that it violated

Sections 11, 12(a)(2), and 15 of the Securities Act, but the Company itself is also a victim of

violations of Section 10(b) of the Exchange Act and the unlawful scheme perpetrated upon

GreenSky by the Individual Defendants. With the price of its common stock trading at artificially-

inflated prices due to the Individual Defendants’ misconduct, the Individual Defendants caused

the Company to repurchase approximately 2,426,198 of its own shares, damaging GreenSky.

       180.    During the Relevant Period, the Individual Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to falsify

the Company’s public statements.

       181.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices



                                                 57
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 58 of 65 PageID #: 58



and a course of conduct that included the making of, or participation in the making of, untrue and

misleading statements of material facts and omitting to state material facts necessary in order to

make the statements made about GreenSky not misleading.

       182.    The Individual Defendants, as top executives, directors, and/or controlling

shareholders of the Company, are liable as direct participants in the wrongs complained of herein.

Through their positions of control and authority as directors, officers, and/or controlling

shareholders of the Company, the Individual Defendants were able to and did control the conduct

complained of herein and the content of the public statements disseminated by GreenSky.

       183.    The Individual Defendants acted with scienter during the Relevant Period, in that

they either had actual knowledge of the schemes and the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose the true facts, even though such facts were available to them. The

Individual Defendants were the top executives of the Company or received briefings from them,

and they were, therefore, directly responsible for the schemes set forth herein and for the false and

misleading statements and omissions disseminated to the public through filings with the SEC.

       184.    By virtue of the foregoing, the Individual Defendants have violated Section 10(b)

of the Exchange Act, and Rule 10b-5 promulgated thereunder.

       185.    Plaintiff on behalf of GreenSky has no adequate remedy at law.

                                           SECOND CLAIM

     Against the Individual Defendants for Violations of Section 20(a) of the Securities
                                  Exchange Act of 1934

       186.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.




                                                 58
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 59 of 65 PageID #: 59



       187.    The Individual Defendants, by virtue of their positions with GreenSky and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of GreenSky and

each of its officers and directors who made the false and misleading statements alleged herein

within the meaning of Section 20(a) of the Exchange Act. The Individual Defendants had the

power and influence and exercised the same to cause GreenSky and the other Individual

Defendants to engage in the illegal conduct and practices complained of herein.

       188.    Plaintiff, on behalf of GreenSky, has no adequate remedy at law.

                                           THIRD CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       189.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       190.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of GreenSky’s business and affairs.

       191.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       192.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties to

protect the rights and interests of GreenSky.

       193.    In breach of their fiduciary duties owed to GreenSky, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) at the time of the IPO,

GreenSky was transitioning away from its lucrative solar panel loan business, in favor of the much




                                                 59
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 60 of 65 PageID #: 60



less profitable elective healthcare loan business; (2) this transition involved material risks and

resulted in declining transaction fee rates, as a significant percentage of the Company’s transaction

fees were obtained from its solar panel merchants; (3) the shift in the merchant mix from solar

panel to elective health care was already having a negative impact on the Company’s revenue and

growth prospects; and (4) the Company failed to maintain internal controls. As a result of the

foregoing, GreenSky’s public statements were materially false and misleading at all relevant times.

       194.    The Individual Defendants failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       195.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

       196.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations.      The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of GreenSky’s securities.

       197.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company

was engaging in the fraudulent schemes set forth herein, and that internal controls were not

adequately maintained, or acted with reckless disregard for the truth, in that they caused the




                                                  60
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 61 of 65 PageID #: 61



Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of

GreenSky’s securities. The Individual Defendants, in good faith, should have taken appropriate

action to correct the schemes alleged herein and to prevent them from continuing to occur.

       198.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       199.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, GreenSky has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       200.    Plaintiff on behalf of GreenSky has no adequate remedy at law.

                                           FOURTH CLAIM

                      Against Individual Defendants for Unjust Enrichment

       201.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       202.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, GreenSky.

       203.    The Individual Defendants either benefitted financially from the improper conduct,

or received bonuses, stock options, or similar compensation from GreenSky that was tied to the

performance or artificially inflated valuation of GreenSky, or received compensation or other

payments, including payments made in connection with the Tax Receivable Agreement and the

Company’s purchase of Holdco Units from the Individual Defendants, that were unjust in light of

the Individual Defendants’ bad faith conduct.


                                                61
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 62 of 65 PageID #: 62



       204.    Plaintiff, as a shareholder and a representative of GreenSky, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, the redemption of preferred stock, benefits, and other compensation, including

any performance-based or valuation-based compensation, obtained by the Individual Defendants

due to their wrongful conduct and breach of their fiduciary and contractual duties.

       205.    Plaintiff on behalf of GreenSky has no adequate remedy at law.

                                           FIFTH CLAIM

                     Against Individual Defendants for Abuse of Control

       206.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       207.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence GreenSky, for which they are legally responsible.

       208.    As a direct and proximate result of the Individual Defendants’ abuse of control,

GreenSky has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, GreenSky

has sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       209.    Plaintiff on behalf of GreenSky has no adequate remedy at law.

                                           SIXTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       210.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       211.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard


                                                62
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 63 of 65 PageID #: 63



to prudently managing the assets and business of GreenSky in a manner consistent with the

operations of a publicly-held corporation.

       212.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, GreenSky has sustained and will continue to

sustain significant damages.

       213.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       214.    Plaintiff on behalf of GreenSky has no adequate remedy at law.

                                       SEVENTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       215.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       216.    The Individual Defendants caused the Company to waste corporate assets by paying

themselves, to the detriment of the shareholders and the Company, excessive salaries and fees and

payments made in connection with the Tax Receivable Agreement and the Company’s purchase

of Holdco Units from the Individual Defendants.

       217.    The Individual Defendants caused the Company to waste corporate assets by

repurchasing the Company’s own stock at artificially inflated prices.

       218.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused GreenSky to waste

valuable corporate assets, to incur many millions of dollars of legal liability and/or costs to defend

unlawful actions, to engage in internal investigations, and to lose financing from investors and

business from future customers who no longer trust the Company and its products.




                                                 63
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 64 of 65 PageID #: 64



       219.      As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       220.      Plaintiff on behalf of GreenSky has no adequate remedy at law.

                                       PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                 (a)      Declaring that Plaintiff may maintain this action on behalf of GreenSky,

and that Plaintiff is an adequate representative of the Company;

                 (b)      Declaring that the Individual Defendants have violated the Exchange Act

and breached and/or aided and abetted the breach of their fiduciary duties to GreenSky;

                 (c)      Determining and awarding to GreenSky the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                 (d)      Directing GreenSky and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect GreenSky and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the board;

                       2. a provision to permit the shareholders of GreenSky to nominate at least four




                                                   64
 Case 1:20-cv-00456-CFC Document 1 Filed 03/31/20 Page 65 of 65 PageID #: 65



            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding GreenSky restitution from Individual Defendants, and each of

them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.


 Dated: March 31, 2020                                Respectfully submitted,


 Of Counsel:                                          FARNAN LLP

 THE ROSEN LAW FIRM, P.A.                             /s/ Michael J. Farnan
 Phillip Kim                                          Brian E. Farnan (Bar No. 4089)
 275 Madison Avenue, 34th Floor                       Michael J. Farnan (Bar No. 5165)
 New York, NY 10016                                   919 N. Market St., 12th Floor
 Telephone: (212) 686-1060                            Wilmington, DE 19801
 Facsimile: (212) 202-3827                            Telephone: (302) 777-0300
 Email: pkim@rosenlegal.com                           Facsimile: (302) 777-0301
                                                      Email: bfarnan@farnanlaw.com
 THE BROWN LAW FIRM, P.C.                             Email: mfarnan@farnanlaw.com
 Timothy Brown
 240 Townsend Square
 Oyster Bay, NY 11771
 Telephone: (516) 922-5427
 Facsimile: (516) 344-6204
 Email: tbrown@thebrownlawfirm.net
                                                      Attorneys for Plaintiff




                                                 65
